DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims rejected under 35 USC 101:
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that “the claims as a whole integrate the allegedly abstract idea into a practical application, as evidenced by the extensive technical details relating to specific hardware, sensors, processing of sensor signals, and responsive operations recited in the pending claims. The claims simply do not result in any preemption of any technical field, which is the fundamental concern underlying the judicial exception analysis and the Alice/Mayo framework.” The 1/19/2022 Office action defines these claims as being drawn to the abstract idea of a mental process. Firstly, the determining, comparing, and calculating steps may be performed by a human technician responsible for a transformer: the claimed controller may be interpreted as performing the same actions as would the human operator, and it is not otherwise structurally defined or linked to the implementation of the claimed invention beyond being a base computing element to perform steps. As such, use of the controller would at best be merely adding the words “apply it” (or an equivalent) with the judicial exception / merely using a computer as a tool to perform the judicial exception.
Secondly, with respect to the “signals received from one or more sensors,” it is noted that the sensors are not specified other than that they concern temperature. In this case, the sensors may be interpreted as being part of the technician themselves (i.e., touching the transformer to identify a temperature; seeing the color of a transformer; identifying, e.g., smoke or a smoke smell). Alternatively, the sensor readings may be obtained by the technician by reading from a log book since the actual sensor measurements may have happened in the past before the claimed implementation begins. Further, the sensor reading process is not positively recited as part of the claims, and merely having sensors to obtain data from is considered to be insignificant extra-solution activity to the judicial exception (i.e., data gathering for the actual implementation involving the determining, comparing, and calculating steps). 
Since the controller may be interpreted as a human technician, and the sensors data may either just be eyeballed or found in an existing logbook, the remaining claim language appears to be entirely drawn to the abstract idea of a mental process. As such, the claim appears to preempt a technician comparing and calculating values against each other while reviewing a transformer.  

Regarding claims rejected under 35 USC 103:
I. Independent claims
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that “Wegerich does not disclose or discuss any applicability to a transformer or analysis of transformer measurements, and is not directed to any alleged analogous problem with the proposed combination of Bell and Nogin that would be recognized by a person of ordinary skill… and does not discuss or contemplate measuring, analyzing, or processing temperature parameters of a transformer or determining whether a transformer is subject to a cyber-attack based on analysis of such parameters.” In response to Applicant's argument that Wegerich is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wegerich discloses that it relates to “monitoring machines and physical processes” for “impending equipment failure… process disturbance… and online, continuous validation of sensor operation (see [0002] of Wegerich). It further describes the field of “industrial process control, machine control, system surveillance, and condition based monitoring… to prevent unexpected shutdowns, equipment damage… or catastrophic safety hazards” in at least [0003]. As well, at least [0057] of Wegerich relates to monitoring ambient temperature as a control value. 
As can be plainly determined from the above citations, the Wegerich reference is generally concerned with monitoring industrial systems and industrial sensors (e.g., [0031] of Wegerich). The claimed invention is considered to be within the field of industrial control systems monitoring, and this appears to be supported by at least [0001] and [0018] of the instant specification. The claimed invention is further considered to be concerned with industrial monitoring and identifying acceptable operating conditions. As such, the Wegerich reference is considered to be within the field of Applicant’s endeavor and further reasonably pertinent to the particular problem with which the claimed invention is concerned. 
Applicant further argues that “none of the cited prior art references, alone or in combination, would disclose or arrive at an arrangement that includes ‘determining ... whether the plurality of measured values have stabilized to a predefined load condition’ where ‘the first operational parameter compris[es] a temperature associated with the transformer,’ arranged as claimed.” In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, each of the references discusses observing and modeling temperature (e.g., [0007], [0017], [0068], and [0116] of Bell; [0057] of Wegerich; [0032] of Nogin), while the Bell reference concerns a transformer as well as monitoring temperature associated with the transformer. The Wegerich reference has been relied upon for determining that monitored values have stabilized to a predetermined load condition (i.e., FIG. 2, [0027]-[0028], [0031]-[0034], [0049], and [0055] of Wegerich). Accordingly, the combination is believed to disclose the identified claim language. 
Finally, in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references with Wegerich, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all of the applied references concern industrial monitoring, while the Wegerich reference is concerned with improving the efficacy of industrial monitoring. Accordingly, it is considered that the references are combinable, and that one of ordinary skill in the art would have looked to the Wegerich reference for improving the monitoring (e.g., see [0005]-[0008] of Wegerich with respect to identified issues to be solved, such as making sure that what is being monitored is actually an anomaly and not just an otherwise legitimate variation in values).

II. Dependent claim 8:
Applicant argues that the cited portions of Wegerich do not disclose a rate of change as claimed. While Applicant appears to be concerned with a specific ROC equation, it is noted that the features upon which Applicant relies (i.e., a specific formula) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the Wegerich reference is concerned with calculating successive similarities of values over a period of time and determining whether or not the transitions in time between said values are acceptable (e.g., FIG. 6 and the respective description). As such, the Wegerich reference discloses determining whether values are changing over time in an acceptable manner or not. 

III. Dependent claims 11 and 13:
	Applicant argues that these claims are allowable since their parent claims were argued as being allowable (i.e., by virtue of their dependence). Since the rejections of the respective parent claims were maintained, the dependent claim rejections are likewise rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12, 17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2016/0366170 A1) in view of Nogin (US 2020/0186549 A1) and Wegerich (US 2002/0133320 A1).

Regarding claim 1, Bell discloses: A method for securing a transformer, the method comprising: 
determining, by a controller of the transformer, a plurality of measured values of a first operational parameter of the transformer based upon one or more signals received from one or more sensors of the transformer, the first operational parameter comprising a temperature associated with the transformer, the plurality of measured values comprising a first measured value; 
Refer to at least FIG. 1 of Bell with respect to an industrial control system including a transformer and monitoring devices; to at least FIG. 3 of Bell with respect to an anomaly detection system.
Refer to at least [0048], [0050]-[0051], [0058], [0092], [0096]-[0097], and [0116] of Bell with respect to establishing reference metrics and current metrics from observations or signals; measured metrics over a period or a time interval.
Refer to at least [0007], [0017], [0068], and [0116] of Bell with respect to temperature as a metric. 
determining, by the controller, a second measured value of a second operational parameter of the transformer based upon one or more signals received from the one or more sensors of the transformer; 
Refer to at least [0048], [0050]-[0051], [0058], [0092], [0096]-[0097], and [0116] of Bell with respect to establishing reference metrics and current metrics from observations or signals.
Refer also to at least [0125]-[0127] of Bell with respect to establishing current metrics from observations or signals.
calculating, by the controller, a first expected value of the first operational parameter based on the second measured value of the second operational parameter and a model of the transformer that relates the first and second operational parameters; 
Refer to at least [0051]-[0052], [0096]-[0097], and [0099]-[0106] of Bell with respect to determining the expected behavior and/or baseline metric values for interrelated metrics.
comparing, by the controller, the first measured value of the first operational parameter to the first expected value of the first operational parameter; and 
identifying, by the controller, that the transformer is subject to a cyberattack when: a difference between the first measured value and the first expected value exceeds a first threshold.
Refer to at least the abstract, [0010], [0053], [0111]-[0116], [0131], and [0138] of Bell with respect to comparing reference and current metrics and identifying anomalies based on a difference, including a threshold difference. 
Bell does not specify: comparing the plurality of values to each other; determining, by the controller based on the comparison, whether the plurality of measured values have stabilized to a predefined load condition; in response to a determination that the plurality of measured values have stabilized to the predefined load condition, wherein the calculating is [based on]; determining, by the controller, a residual value indicative of an effect of noise on a measurement of at least one of the first and second operational parameters of the transformer; determining, by the controller, whether the residual value is within a predefined upper bound and a predefined lower bound; and the residual value is not within the predefined upper bound and the predefined lower bound. However, Bell in view of Nogin and Wegerich discloses: determining, by the controller, a residual value indicative of an effect of noise on a measurement of at least one of the first and second operational parameters of the transformer; determining, by the controller, whether the residual value is within a predefined upper bound and a predefined lower bound; and the residual value is not within the predefined upper bound and the predefined lower bound.
Refer to at least the abstract, [0001], and [0036] of Nogin with respect to identifying noise portions for classification; a noise fingerprint and comparison to a threshold; detection of a fake signal and/or an attack based on the classification and comparison. 
comparing the plurality of values to each other; determining, by the controller based on the comparison, whether the plurality of measured values have stabilized to a predefined load condition; in response to a determination that the plurality of measured values have stabilized to the predefined load condition, wherein the calculating is [based on];
Refer to at least FIG. 2, [0027]-[0028], [0031]-[0034], [0049], and [0055] of Wegerich with respect to deciding that measured data snapshots have stabilized within a certain similarity before recording and/or monitoring. 
The teachings of Bell, Nogin, and Wegerich each relate to protecting industrial control systems from fault conditions and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell to include noise fingerprinting and comparison for at least the purpose of detecting forgery (e.g., the background section of Nogin) and/or improving an ICS attack detection model (i.e., increasing accuracy; positive rates of detection). It further would have been obvious to modify the teachings to include adaptive modeling of changed states for at least the reasons discussed in [0005]-[0008] of Wegerich (i.e., obtaining the most representative data for accuracy).

Regarding claim 2, Bell-Nogin-Wegerich discloses: The method of claim 1, further comprising performing a responsive action in response to identifying that the transformer is subject to a cyber attack when the difference between the first measured value and the first expected value exceeds the first threshold.
Refer to at least [0138] of Bell with respect to thresholds as part of identifying anomalies.
Refer to at least the abstract of Bell with respect to alerting functionality.

Regarding claim 3, Bell-Nogin-Wegerich discloses: The method of claim 2, wherein performing the responsive action comprises generating a notification to a user interface that there is an error between the first measured value and the first expected value and that the residual value is not within the predefined upper bound and the predefined lower bound.
Refer to at least the abstract, [0054], and [0120] of Bell with respect to alerting functionality.

Regarding claim 4, Bell-Nogin-Wegerich discloses: The method of claim 2, wherein performing the responsive action comprises executing a corrective action to mitigate effects that the difference between the first measured value and the first expected value has on performance of the transformer.
Refer to at least [0063] and [0136] of Bell with respect to remedial actions responsive to alerts.

Regarding claim 6, it is rejected for substantially the same reasons as claim 1 above (e.g., at least [0015], [0050], [0095], and [0099] of Bell with respect to exemplary parameters which are monitored).

Regarding claim 7, Bell-Nogin-Wegerich discloses: The method of claim 1, wherein comparing the first measured value to the first expected value comprises comparing the first measured value to the first expected value over a time interval.
Refer to at least [0015], [0048], and [0099] of Bell with respect to time as a function of the metrics.

Regarding claim 8, Bell-Nogin-Wegerich discloses: The method of claim 1, wherein determining whether the plurality of measured values have stabilized to the predefined load condition  further comprises: calculating a rate of change of the plurality of measured values; and determining, based on the calculation, whether the rate of change of the operational parameter is below a predefined threshold.
Refer to at least FIG. 6, [0007], [0064], and [0052]-[0056] of Wegerich with respect to accounting for changed conditions within a threshold. See at least [0040]-[0049] of Wegerich with respect to exemplary similarity calculations (e.g., FIG. 4).
This claim would have been obvious for substantially the same reasons as claim 1 above.

it is rejected for substantially the same reasons as claim 1 above (i.e, the citations to Wegerich—e.g., FIG. 2 and [0031]-[0034]; the obviousness rationale).

Regarding claim 12, it is rejected for substantially the same reasons as claims 5-6 above (e.g., [0007] and [0100] of Bell).

Regarding claim 17, Bell-Nogin-Wegerich discloses: The method of claim 1, wherein calculating the first expected value comprises calculating an expected power balance from an input bus and an output bus.
Refer to at least 102 in FIG. 1 of Bell with respect to the transmission bus.
Refer to at least [0055] and [0100] of Bell with respect to monitoring devices associated therewith; determining nominal power values.

Regarding independent claim 20, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons.

Regarding claim 21, Bell-Nogin-Wegerich discloses: The method of claim 1, wherein determining whether plurality of measured values have stabilized to the predefined load condition  further comprises: calculating a variance of the plurality of measured values; and determining, based on the calculation, whether the variance of the operational parameter is within a predefined range.
Refer to at least [0065] of Wegerich with respect to variance as a similarity measure. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Claims 11, 13, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Wegerich as applied to claims 1-4, 6-8, 12, 17, and 20-21 above, and further in view of Tostrud (US 9,419,430 B1).

Regarding claim 11, Bell-Nogin-Wegerich does not fully disclose: wherein the plurality of measured values comprises receiving at least one of an oil temperature from a top of a tank or an oil temperature from a bottom of the tank from the one or more sensors, and the second measured value comprises receiving a load current from the one or more sensors. However, Bell-Nogin-Wegerich in view of Tostrud discloses: wherein plurality of measured values comprises receiving at least one of an oil temperature from a top of a tank or an oil temperature from a bottom of the tank from the one or more sensors, and the second measured value comprises receiving a load current from the one or more sensors.
Refer to at least Col. 1, Ll. 41-Col. 2, Ll. 2, Col. 2, Ll. 14-26, and FIG. 2-3 of Tostrud with respect to monitoring and analyzing tank oil temperatures. 
Refer to at least [0095] of Bell with respect to current as a parameter for metrics. 
The teachings of Bell-Nogin-Wegerich and Tostrud both relate to metrics and analysis for industrial systems such as transformers and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell-Nogin-Wegerich to include monitoring and analyzing tank oil temperatures because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., additional metrics / model data).

Regarding claim 13, it is rejected for substantially the same reasons as claim 11 above.

Regarding independent claim 19, it is substantially similar to independent claim 1 above, but further incorporates elements of dependent claim 11 concerning a top and bottom oil temperature. Accordingly, it is rejected for substantially the same reasons as claims 1 and 11 above (i.e., the citations and obviousness rationales).

Regarding claim 22, it is rejected for substantially the same reasons as claim 19 above (e.g., see the cited portions of Bell concerning ambient temperature).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Wegerich as applied to claims 1-4, 6-8, 12, 17, and 20-21 above, and further in view of Premerlani (US 2018/0024900 A1).

Regarding claim 14, Bell-Nogin-Wegerich does not fully disclose: further comprising adjusting the first expected value for harmonic loss contribution in response to a determination that the harmonic distortion is greater than a predetermined threshold. However, Bell in view of Premerlani discloses: further comprising adjusting the first expected value for harmonic loss contribution in response to a determination that the harmonic distortion is greater than a predetermined threshold.
Refer to at least [0049]-[0059] of Premerlani with respect to harmonic distortion detection and analysis for measurements.
The teachings of Bell-Nogin-Wegerich and Premerlani both relate to protecting industrial systems from malware and attacks and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell to include harmonic distortion detection and analysis for metrics for at least the purpose of increasing accuracy; reducing false positives and negatives.

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Wegerich as applied to claims 1-4, 6-8, 12, 17, and 20-21 above, and further in view of “COMPUTATION OF TRANSFORMER LOSSES UNDER THE EFFECTS OF NONSINUSOIDAL CURRENTS,” hereinafter “Gupta.” 

Regarding claim 15, Bell-Nogin-Wegerich does not fully disclose: wherein calculating the first expected value further comprises calculating real time load losses based on at least one of load losses, eddy current losses, or stray losses, wherein the load losses are a function of temperature dependent winding resistance, and wherein the eddy current losses and stray losses are a function of a harmonic loss coefficient. However, Bell-Nogin-Wegerich in view of Gupta discloses: wherein calculating the first expected value comprises calculating real time load losses based on at least one of load losses, eddy current losses, or stray losses, wherein the load losses are a function of temperature dependent winding resistance, and wherein the eddy current losses and stray losses are a function of a harmonic loss coefficient.
Refer to at least the abstract and the introduction of Gupta with respect to calculating load losses; harmonics.
The teachings of Gupta additionally relate to metrics and analysis for industrial systems such as transformers and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell to include load losses and harmonic loss for metrics because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., additional metrics / model data).

Regarding claim 16, it is rejected for substantially the same reasons as claim 15 above.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Wegerich as applied to claims 1-4, 6-8, 12, 17, and 20-21 above, and further in view of Lee (US 2017/0322242 A1).

Regarding claim 23, Bell-Nogin-Wegerich discloses: The method of claim 1, wherein determining whether the plurality of measured values have stabilized to a predefined load condition further comprises determining whether the plurality of measured values vary.
Refer to at least [0051]-[0055] and [0057] of Wegerich with respect to identifying similarity according to adherence within a mean, standard deviation, and/or variance of a specified value.
Bell-Nogin-Wegerich does not specify: vary by 4 degrees C or less. However, Bell-Nogin-Wegerich in view of Lee discloses: vary by 4 degrees C or less. 
Refer to at least [0034], [0040], and [0044] of Lee with respect to temperature variation of a transformer, and a normal temperature variation of, e.g., 1°C or less. 
The teachings of Bell-Nogin-Wegerich concern transformer sensor measurements and analysis and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell-Nogin-Wegerich to further specify a temperature variation such as 1°C or less because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (e.g., setting of a normal range by a user as necessary in at least [0044] of Lee).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432